DETAILED ACTION
Applicant amendment received on November 20, 2021 in which claims 7 and 19 were amended, has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant argues that Joshi does not disclose the following features of claim 1: 
(1) determine a binary bit to which the uniform transform unit mode corresponds according to a size of the coding block and/or a determined number of uniform transform block modes; 
and (2) code the binary bit to which the uniform transform block mode corresponds into a bit stream of the image.
The Examiner respectfully disagrees. The limitations “determine a binary bit to which the uniform transform unit mode corresponds according to a size of the coding block and/or a determined number of uniform transform block modes” is met in Joshi [0117] and [0133]). In [0117] Joshi notes that “For example, if only the horizontal transform is skipped and a horizontal scan is used, the number of bits used for lastX is equal to log 2 of the block width.  If only the vertical transform is skipped and a vertical scan is used, the number of bits used to for lastX is equal to log 2 of the block height due to the swap of lastX and lastY when a vertical scan is used.” 
To the Examiner, the uniform transform is understood as being Joshi’s “horizontal transform”, and the number of bits is the size. Paragraph [0118] indicates that “when the vertical one-dimensional transform is applied to a video block and a horizontal scanning order is applied to the transform coefficients,… in this case , lastX is coded using a fixed number of bits based on a width of the video block, and lastY is coded using a procedure defined for coding a row index for the two-dimensional transform mode. 
The limitation “code the binary bit to which the uniform transform block mode corresponds into a bit stream of the image.” is met in Joshi [0116]-[0117] where Joshi notes that “More specifically, a value of lastX may be binarized into a binary bit representation with the fixed number of bits, and then each bit of the binarized index is coded using the bypass mode of CABAC.” in [0116].

The Applicant argues that paragraphs [81, 83] of Joshi, Joshi discloses entropy decoding module 80 of video decoder 30 selects the transform skip mode based on the indication of the selected transform skip mode received from video encoder 20. However, Joshi does not disclose the claim 10 determining "the uniform transform block mode" according to "the binary bit to which uniform transform block mode corresponds". 
The Examiner respectfully disagrees since neither paragraph [0081] nor [0083] were identified as sections of Joshi teaching the claimed limitations.  The Examiner clearly pointed to the section that He believes meets the claimed limitations.
To the Examiner, the claimed limitations were broad, and they were interpreted as best understood by the Examiner.  The claim language is considered met by the prior art of record considering the broadness of the language.

The Applicant further argues that Joshi does not disclose the features 1 and 2 of claim 10.
The Examiner respectfully disagrees since [0117] and [0133] teach that in [0117] “For example, in the case of block 124 from FIG. 6C that comprises a 4.times.4 block, the fixed number of bits used to code the row index of the last non-zero coefficient may be equal to 2, which is the number of binary bits required to represent column or row index values of 0, 1, 2 and 3.” And [0116], [0117] and [0014] discloses the “determine uniform transform block mode… mode corresponds”.
 
It is the Examiner’s belief that the arguments were fully addressed by the Examiner. The rejection will be repeated below in order to complete the response to the Applicant’s remarks.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 7, 10-11, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Joshi et al. (US Patent Application Publication no. 2013/0114730 A1).

Regarding claim 1, Joshi discloses an apparatus to code mode information (See Abstract), comprising: a processor to couple to a memory  (See Joshi [0013]) and to, determine a uniform transform block mode adopted by a coding block of an image (See Joshi [0010]); determine a binary bit to which the uniform 

As per claim 10, Joshi discloses an apparatus for decoding mode information (See Joshi Fig. 3, and [0018]), comprising: a processor to couple to a memory (See Joshi [0013]) and to, acquire a binary bit to which a uniform transform block mode corresponds from a bit stream of an image according to a size of a coding block of the image and/or a determined number of uniform transform block modes (See Joshi [0117] and [0133]); and determine the uniform transform block mode adopted by the coding block according to the binary bit to which uniform transform block mode corresponds (See Joshi [0116] and [0117] and [0014]).

As per claim 19, Joshi further discloses an electronic device, comprising: a coder comprising the apparatus for coding mode information and/or a decoder comprising the apparatus for decoding mode information (See Joshi Fig. 1, and [0016] and [0035]).

As per claims 2 and 11, Joshi further discloses wherein the processor is to determine the binary bit to which the uniform transform block mode corresponds as a binary sequence with a variable length according to the size of the coding block (See Joshi [0116]), a value of the uniform transform bock mode and the determined number of the uniform transform block modes (See Joshi [0117] and [0133]).

As per claims 7 and 16, Joshi further discloses wherein the processor is to determine the binary bit to which the uniform transform block mode corresponds as a binary sequence with a fixed length .

5.	Claims 3-6, 8-9, 12-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Han et al. (US Patent Application Publication no. 2019/0089969) teaches dual filter thresholds (See Paragraph [0079] “Although not expressly shown in FIG. 6, a residual block may be transform partitioned using a uniform transform partitioning scheme.  For example, a 64.times.64 residual block may be transform partitioned using a uniform transform partitioning scheme including four 32.times.32 transform blocks, using a uniform transform partitioning scheme including sixteen 16.times.16 transform blocks, using a uniform transform partitioning scheme including sixty-four 8.times.8 transform blocks, or using a uniform transform partitioning scheme including 256 4.times.4 transform blocks.”
[0144] “A current block of the current frame may be identified at 1410.  For example, the current frame may include blocks, such as prediction blocks, and a respective current block from the frame may be identified based on a scan order, such as raster order.  Although not shown separately in FIG. 14, 
determining a current error metric 1400 may include identifying information indicating transform block sizes for the current block, one or more adjacent blocks, adjacent to the current block, or both.”




7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424